   Case 1:19-cv-00066-JRH-BKE Document 19 Filed 04/24/20 Page 1 of 10

                                                                        FILED
                                                               U.S. DiSTRiCT COURT
                                                                   AUGUSTA DiV.
            IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF GEORGIA               20 APR 2^4 AMll'57
                           AUGUSTA DIVISION


DOMINICK GIAGNACOVO,                -k                       CLERK
                                    *                            so.ais
                                    *
       Plaintiff,
                                    *


                                    *
            V,                                 CV 119-066
                                    k


                                    k
COVANTA ENVIRONMENTAL
                                    k
SOLUTIONS, LLC,
                                    k


                                    k
       Defendant.




                               ORDER




       Before the Court is the Parties' Joint Motion for Approval of

Settlement Agreement.    (Joint Mot. for Settlement Approval, Doc.

18.)    Plaintiff brings claim pursuant to the Fair Labor Standards

Act of 1938 ("FLSA"), as amended, 29 U.S.C. 201 et seq.          (Compl.,

Doc. 1, at 1, 51.)     Plaintiff seeks recovery of unpaid overtime,

liquidated damages, and attorney's fees and costs.           (Id. 5 18.)

For the following reasons, the Parties' motion is GRANTED.




                             I. DISCUSSION


       Congress enacted the FLSA to protect workers from oppressive

working hours and substandard       wages.    Barrentine    v. Ark.-Best

Freight Sys., Inc., 450 U.S. 728, 739 (1981).       Because workers and

employers often possess unequal bargaining power. Congress made

the FLSA's wage and hour limitations mandatory.            Brooklyn Sav.
     Case 1:19-cv-00066-JRH-BKE Document 19 Filed 04/24/20 Page 2 of 10



Bank v. 0'Neil, 324 U.S. 697, 706-07 (1945).         Making the provisions

mandatory meant eliminating the ability of workers and employers

to   negotiate    an   employment    arrangement    falling    below   FLSA's

minimum employee protections.        Barrentine, 450 U.S. at 740.

      Accordingly, FLSA's provisions are not subject to bargaining,

waiver, or modification either by contract or settlement, save for

two narrow exceptions.       Lynn's Food Stores, Inc. v. United States,

679 F.2d 1350, 1352-53 (11th Cir. 1982).              The first exception

involves actions taken by the Secretary of Labor and, therefore,

is inapplicable to the proposed settlement in this case.               See id.

at 1353.


      The second exception, which applies here, permits settlement

when employees bring a private action for back wages under 29

U.S.C. § 216(b).       Id.     In such    an instance, the parties must

present the proposed settlement to the court, and the court may

approve it "after scrutinizing the settlement for fairness."                 Id.

"If a settlement in an employee FLSA suit does reflect a reasonable

compromise over issues, such as FLSA coverage or computation of

back wages, that are actually in dispute [,]" then the court may

"approve    the   settlement    in   order   to    promote    the   policy    of

encouraging settlement of litigation."             Id. at 1354.      When the

employee is represented by counsel in an adversarial context, there

is some assurance that "the settlement is more likely to reflect

a reasonable compromise of disputed issues than a mere waiver of


                                      2
       Case 1:19-cv-00066-JRH-BKE Document 19 Filed 04/24/20 Page 3 of 10



statutory rights brought about by an employer's overreaching."

Id.       The   settlement can           cover    back    wages,       liquidated       damages,

reasonable attorney's fees, and costs of the action.                                   29 U.S.C.

§ 216(b).

A. Bona Fide Dispute

         Before    accepting       the    proposed       settlement,          the     Court    must

determine whether a true conflict exists.                     A true conflict requires

a bona fide dispute over FLSA provisions.                        Lynn's Food Stores, 679

F.2d at 1354-55.           Initiation of "a suit brought by employees under

the      FLSA   for     back   wages . . . provides              some        assurance    of     an

adversarial context."              Id. at 1354; accord Barnes v. Ferrell Elec.,

Inc., No. CV 113-056, 2013 WL 5651903, at *1 (S.D. Ga. Oct. 16,

2013) ("Plaintiff■filed suit and is represented by counsel,                                   which

provides        some    indication        that    a    true   conflict         exists    between

Plaintiff and          [his]   employer.") .

         The present       case    constitutes a bona fide dispute.                       First,

Plaintiff s complaint asserts he is entitled to back pay for unpaid

overtime.         (Compl. , 15 17-18. )          Defendant denies Plaintiff's right

to back pay            claiming    "Plaintiff was          subject      to     the managerial

exemption       from the       overtime provisions            of the         FLSA and,    to the

extent he was not exempt from the overtime provisions of the FLSA,

Plaintiff's        overtime       work   for   Defendant      was   de minimus."              (Joint

Mot.     for Settlement Approval,              at 3) ;   see Parker v. Encore Rehab. ,

Inc. ,    No.   12-00539-KD-B,           2012 WL      6680311,    at    *4    (S.D.    Ala.    Dec.
      Case 1:19-cv-00066-JRH-BKE Document 19 Filed 04/24/20 Page 4 of 10



21, 2012) (finding "'^bona fide dispute' as- to whether back pay is

owed and as to whether the FLSA applies").                            Second, Plaintiff is

represented by counsel providing some assurance of a true conflict.

Finding the presence of a bona fide dispute, the Court turns to

the reasonableness of the settlement.


B. Fairness and Reasonableness of Settlement Amount


       "[W]here a plaintiff agrees to accept less than his full

claimed FLSA wages and liquidated damages, he has compromised his

claim."       Gerena v. Cato Envtl. Servs., Inc., No. 6:07-CV-154O-ORL-

19KRS, 2009 WL 975537, at *2 (M.D. Fla. Apr. 9, 2009) (adopting R.

& R. )■ .      Although         the   Parties    contend       the    settlement     is      not   a

compromise         of     Plaintiff's       claims      (Joint       Mot.    for    Settlement

Approval, at 1) , because Plaintiff is agreeing to accept less than

his claimed wages and liquidated damages, the Court concludes the

proposed settlement agreement represents a compromise and must be

approved.          (Compare Joint Mot.           for Settlement Approval,                 at 3-4,

and    FLSA Settlement Agreement                 &    Release,       Doc.   18-1,    SI 5,    with

Compl. ,      f 18 . )     A settlement necessitating a stipulated judgment

for a compromised FLSA claim demands                          scrutiny for fairness and

reasonableness.             Lynn's Food Stores,             679 F.2d at 1353-54.           Courts

consider         several        factors     in       determining        whether      the      FLSA

settlement        is     fair   and   reasonable:


        (1)     the      existence     of   fraud      or    collusion      behind     the
       settlement;   (2) the complexity,                       risk,  expense,  and
       likely duration of the litigation;                      (3) the stage of the
   Case 1:19-cv-00066-JRH-BKE Document 19 Filed 04/24/20 Page 5 of 10



     proceedings and the amount of discovery completed; (4)
     the strength of the plaintiff's case and the probability
     of plaintiff's success on the merits; (5) the range of
     possible recovery; and (6) the opinions of the counsel.

Hirsch    v.    Mister   Sparky,   Inc., No.   1:09-CV-2897-TWT,    2010   WL

11603091, at *2 (N.D. Ga. Oct. 19, 2010).          Courts, however, apply

a strong presumption of fairness to FLSA settlements.               Kyles v.

Health First, Inc., No. 6:09-cv-1248-Orl-28GJK, 2010 WL 11626713,

at *2 (M.D. Fla. Oct. 26, 2010) (citing Cotton v. Hinton, 559 F.2d

1326, 1331 (5th Cir. 1977)).

     Plaintiff initially alleged entitlement to unpaid overtime in

the amount of $64,312.50, liquidated damages in an equal amount,

and attorney's fees and costs.           (Compl., f 18.)    Pursuant to the

proposed       settlement.   Plaintiff is    compromising   his    claim for

$10,000.00 for allegedly owed back pay, $10,000.00 for liquidated

damages, and $10,000.00 for attorney's fees and costs.                (Joint

Mot. for Settlement Approval, at 3-4; FLSA Settlement Agreement &

Release, ^ 5.)       Keeping in mind the presumption of fairness, the

Court considers the factors relevant to determining whether the

settlement is fair and reasonable.


     First, the Court finds no evidence of fraud or collusion.

Second,    the     Parties   performed    extensive   discovery,    and    the

litigation is sufficiently mature that the Court is confident the

Parties obtained adequate information to make an informed decision

regarding settlement.        (See Joint Mot. for Settlement Approval, at
      Case 1:19-cv-00066-JRH-BKE Document 19 Filed 04/24/20 Page 6 of 10



3.)    Additionally, duration and further expense to reach a final

award support approving the settlement.                    (See id. at 4.)      Third,

Defendant disputes          Plaintiff s entitlement to overtime                 payment

under FLSA exemptions.          (Answer, Doc. 7, 51 16-18; Joint Mot. for

Settlement Approval, at 3.)                Consequently, proceeding with the

litigation      carries       risk     that    Plaintiff s        case    may     prove

unsuccessful, and the Parties recognize their respective positions

are not certain to prevail.               (Joint Mot. for Settlement Approval,

at    4.)     Fourth,    the    case      carries   a   wide     range   of   possible

recoveries, and the attorneys contend the settlement is fair and

reasonable.         (See id. at 3-4.)         Evaluating the relevant factors,

the settlement amount is fair and reasonable.


C. Fairness and Reasonableness of Fees and Costs

       In addition to analyzing the amount settling a plaintiffs

claims, when a plaintiff settles for less than a full recovery,

costs or fees paid to plaintiffs counsel are improper unless they

are fair and reasonable.             See Silva v. Miller, 307 F. App'x 349,

350-51      (11th    Cir.    2009);       Kyles,    2010    WL   11626713,      at   *2.

Therefore, "[d]istrict courts in this circuit have indicated that

if attorney's fees are negotiated simultaneously with a damages

award in a FLSA settlement, this should trigger increased scrutiny

of the reasonableness of the settlement."                  Martin v. Huddle House,

Inc., No. 2:10-CV-0082-WCO, 2011 WL 611625, at *2 (N.D. Ga. Feb.

11, 2011); accord           Petrov   v.   Cognoscenti Health Inst., LLC, No.
   Case 1:19-cv-00066-JRH-BKE Document 19 Filed 04/24/20 Page 7 of 10



6:09-cv-1918-Orl-22GJK, 2010 WL 557062, at *3 (M.D. Fla. Feb. 12,

2010) (noting additional scrutiny is proper when "the FLSA claim

has or will be compromised by the deduction of attorney's fees,

costs or expenses.").      The additional scrutiny is necessary to

prevent a conflict between counsel and client and between the terms

of the settlement and the purpose of the FLSA.        Morris v. Augusta-

Richmond Cty., No. l:14-cv-196, 2017 WL 1078643, at *2 (S.D. Ga.

Mar. 21, 2017) (quoting Fetrov, 2010 WL 557062, at *3).

     Here, the Parties contend "the amount of costs and attorney's

fees . . . were negotiated separate and apart from Plaintiff[ ^s]

FLSA claim."    (Joint Mot. for Settlement Approval, at 4.)             The

record contains no evidence of a separate agreement for Plaintiff's

attorney to recover litigation fees and expenses.            The proposed

settlement agreement, however, contemplates the taxation of costs

and fees alongside settlement of Plaintiff's claims.          Accordingly,

because    Plaintiff's   counsel   is   set   to   receive   compensation,

potentially reducing Plaintiff's already compromised recovery, the

Court closely scrutinizes the       reasonableness      of the   fees   and

expenses out of an abundance of caution.

     Beginning with costs, the settlement reimburses Plaintiff's

counsel $400.00.   (Id.)   The filing fee for the present action was

$400.00.   (Docket Entry, May 8, 2019.)       The Court finds this amount

reasonable.    Cf. Ortega v. Senior Hous. Sols, of Fla., LLC, No.

6: 14-cv-1403-Orl-22DAB, 2015 WL 12859412, at *2 (M.D. Fla. Dec.



                                    7
   Case 1:19-cv-00066-JRH-BKE Document 19 Filed 04/24/20 Page 8 of 10



23, 2015) ($535.00 in costs fair and reasonable); Young v. Hilton

Grand    Vacations   Club,   LLC,   No.   6:10-cv-201-Orl-28DAB,     2010   WL

5479651, at *2 (M.D. Fla. Dec. 6, 2010) ($450.00 in costs fair and

reasonable).

        Next, examining attorney's fees, the Court deems the agreed

upon    attorney's   fees    to   be   fair   and   reasonable.     Although

Plaintiff's counsel failed to provide a timesheet. Plaintiff's

counsel represents thirty-two hours of work.               (Joint, Mot. for

Settlement Approval, at 4.)            Over nine months of litigation,

thirty-two hours is a reasonable amount.              Further, the Parties

arrive at their attorney fee agreement employing an hourly rate of

$300.00.     (Id.)    The Court previously set a reasonable billing

rate in the Augusta market as $300.00 per hour under the lodestar

method.     Whitesell Corp. v. Electrolux Home Prods., Inc., No. CV

103-050, 2019 WL 1714135, at *2 (S.D. Ga. Apr. 17, 2019) (citing

Plumbers & Steamfitters Local No. 150 Pension Fund v. Muns Grp.,

Inc., No. l:15-CV-200, Doc. 37, at *3 (S.D. Ga. Dec. 16, 2015)).

The lodestar method is        used to     determine   reasonable   attorney's

fees in an FLSA action.       Morris, 2017 WL 1078643, at *2.        Because

the Court finds the hours expended and the hourly rate justified,

the agreement for Plaintiff's counsel to receive $9,600.00 in

attorney's fees is approved.
      Case 1:19-cv-00066-JRH-BKE Document 19 Filed 04/24/20 Page 9 of 10



D. Other FLSA Concerns


       Other   traditional     concerns    with   FLSA       settlements    involve


general    release   and     confidentiality      provisions.       The     release

language in this settlement agreement is limited to claims under

the    FLSA.     (FLSA     Settlement     Agreement      &    Release,     55 6-7.)

Moreover,      the   proposed     settlement       agreement        contains     no

confidentiality provision.        (See generally, id.)




                                II. CONCLUSION


       For the foregoing reasons, IT IS HEREBY ORDERED that the

Parties' Joint Motion for Approval of Settlement Agreement (Doc.

18) is GRANTED and the FLSA Settlement Agreement and Release (Doc.

18-1) is APPROVED.           The Court ORDERS that the payment of the

settlement amount shall be made as provided in the FLSA Settlement

Agreement and Release.         The Parties have agreed that they will be

responsible for their own attorney's fees and costs arising from

or in any way related to the matters that are the subject of the

FLSA Settlement Agreement and Release except as set forth in the

FLSA Settlement Agreement and Release.^




^ The Court recognizes that the Joint Motion for Approval of Settlement Agreement
states that "[i]f . . . the Court deems it necessary to approve the settlement,
the Parties request that the approval be entered as a stipulated final judgment
(a proposed order is attached hereto as ^Exhibit 2')           (Joint Mot. for
Settlement Approval, at 1.)       To avoid redundancy, the above language
incorporates the Parties' language from the proposed order.       (See Proposed
Order, Doc. 18-2, at 1-2.)
   Case 1:19-cv-00066-JRH-BKE Document 19 Filed 04/24/20 Page 10 of 10



     Moreover,   the   Joint   Motion    for   Approval   of   Settlement

Agreement stipulates to the dismissal of this action with prejudice

upon approval of the FLSA Settlement Agreement and Release.        (Joint

Mot. for Settlement Approval, at 4.)         Accordingly, IT IS FURTHER

ORDERED that this matter is DISMISSED WITH PREJUDICE.           The Clerk


is DIRECTED to TERMINATE all other motions and deadlines, if any,

and CLOSE this case.


     ORDER ENTERED at Augusta, Georgia, this               day of April,

2020.




                                        J.          HALL,/CHIEF JUDGE
                                        UNITED^TATES DISTRICT COURT
                                        -SnimiBRN   DISTRICT OF GEORGIA




                                   10
